As filed with the Securities and Exchange Commission on December 30, 2014 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPY Inc. (Exact name of registrant as specified in its charter) Delaware 33-0580186 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2070 Las Palmas Drive Carlsbad, California 92011 (Address of Principal Executive Offices) 2014 Stock Incentive Plan (Full title of the plan) Michael Marckx President and Chief Executive Officer SPY Inc. 2070 Las Palmas Drive Carlsbad, California 92011 (Name and address of agent for service) (760) 804-8420 (Telephone number, including area code, of agent for service) Copies to: Daniel W. Rumsey, Managing Partner Disclosure Law Group 600 W. Broadway, Suite 700 San Diego, California 92101 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. LargeAcceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value per share: To be issued under the 2014 Stock Incentive Plan $ $ $ In accordance with Rule 416 under the Securities Act of 1933, as amended, this registration statement shall also be deemed to cover any additional securities that may from time to time be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rules 457(c) and (h)under the Securities Act of 1933, as amended. The price per share and aggregate offering price are based upon the average of the high and low sales price on the OTCQB Marketplace on December 24, 2014. REGISTRATION OF ADDITIONAL SECURITIES PURSUANT TO GENERAL INSTRUCTION E This Registration Statement on Form S-8 (the “Registration Statement”) registers an aggregate total of 1,400,000 additional shares of SPY Inc.’s (the “Company,” “we,” “us” or “our”) common stock, par value $0.001 per share (“Common Stock”), that may be issued pursuant to SPY Inc.’s 2014 Stock Incentive Plan, formerly the SPY Inc. 2004 Stock Incentive Plan (as amended and restated, the “Plan”), of which 700,000 became issuable under the Plan on January 1, 2014 and 700,000 shares will become issuable under the Plan beginning January 1, 2015. In accordance with General Instruction E to Form S-8, the contents of the previous Registration Statements on Form S-8 filed by us with the Securities and Exchange Commission (“SEC”) on December14, 2004 (File No. 333-121223), August 8, 2011 (File No. 333-176141), March 21, 2012 (File No. 333-180261) and November 27, 2013 (File No. 333-192591) are incorporated by reference into this Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference In addition to the incorporation of the Company's previous Registration Statements on Form S-8, as identified above, the Company hereby incorporates by reference the documents listed below, as these documents were not included in the previous Registration Statements on Form S-8. (a) The Company’s Annual report on Form 10-K for the fiscal year ended December 31, 2013, as filed with the SEC on March 20, 2014; (b) All other reports filed by the Company pursuant to Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the end of the fiscal year covered by the Annual Report on Form 10-K referred to in (a)above (in each case, except for the information furnished under Items 2.02 or 7.01 in any current report on Form8-K); and (c) The description of the Company’s Common Stock contained in the Company’s Registration Statement on Form 8-A (File No. 000-51071), filed with the SEC on December 13, 2004. Item8. Exhibits Exhibit No. Document Description Incorporation by Reference Opinion and Consent of Disclosure Law Group Filed herewith. Consent of Mayer Hoffman McCann P.C. Filed herewith. 2014 Stock Incentive Plan (formerly the 2004 Stock Incentive Plan) (as amended and restated on April 22, 2014) Incorporated by reference to the Company’s Definitive Proxy Statement on Schedule 14A filed on April 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Carlsbad, State of California, on December 30, 2014. SPY Inc. By: /s/ James McGinty Name: James McGinty Title: Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title(s) Date /s/ Michael Marckx President, Chief Executive Officer and Director (Principal Executive Officer) December 30, 2014 Michael Marckx /s/ James McGinty Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer), Treasurer and Secretary December 30, 2014 James McGinty /s/ Seth W. Hamot Chairman of the Board of Directors December 30, 2014 Seth W. Hamot /s/ Gregory R. Andrews Director December 30, 2014 Gregory R. Andrews /s/ Fir Geenen Director December 30, 2014 Fir Geenen /s/ David R. Mitchell Director December 30, 2014 David R. Mitchell /s/ John Pound Director December 30, 2014 John Pound /s/ Stephen Roseman Director December 30, 2014 Stephen Roseman /s/ J. David Chute Director December 30, 2014 J. David Chute /s/ David Rane Director December 30, 2014 David Rane
